DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and remarks filed on 11/4/2021 are acknowledged.  

Claim 31 is amended.  Claims 31-41, 43, and 45-49 are pending and are currently under examination.

Information Disclosure Statement
	The information disclosure statement filed on 11/4/2021 has been considered.  A signed copy is enclosed.

Claim Rejections Withdrawn
The rejection of claims 31-41, 43, and 45-49 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendment thereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-41, 43, and 46-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tategaki et al (WO2014/021205, 2/6/2014).  The prior art reference is in Japanese.  The national phase of WO2014/021205 is EP 2 881 459.  This document therefore serves as an English language translation of the WO document. Paragraph references are to the EP document. 
The instant claims are drawn to a pharmaceutical composition that comprises an amount of a live bacteria strain of species Enterococcus faecium and a pharmaceutically effective excipient, diluent, or carrier; wherein said Enterococcus faecium bacteria strain comprises a DNA sequence that encodes a 16s rRNA sequence wherein said DNA sequence has at least 95% sequence identity to SEQ ID NO:2, as determined by a Smith-Waterman homology search algorithm, using an affine gap search with a gap open penalty of 12, a gap extension penalty of 2, and a BLOSUM matrix of 62.
Tategaki et al disclose a pharmaceutical document comprising a live Enterococcus faecium strain comprising a nucleotide sequence of SEQ ID NO:1, which matches the instant SEQ ID NO:2 under the specified conditions at above 95% (see paragraph 009, claims 1-14 and sequence listing).  The bacteria can be lyophilized (see claim 1).  The composition can be for oral, injectable, or rectal delivery (see paragraph 0045).  It is noted that rectal administration is a form of enteric administration. In addition, a formulation for rectal administration would be intrinsically enteric.  The composition can be in the form of a capsule and the compositions can include further compounds such as oats (see paragraphs 0045 and 0046).  With regard to the limitations of claim 32, as the product disclosed is the same product that is claimed, it would necessarily have the same functional characteristics.  With regard to claims 33-35, these are characteristics of E. faecium and would therefore be inherent in the strain disclosed by Tategaki et al.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-41, 43, and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Tategaki et al (WO2014/021205, 2/6/2014).  The prior art reference is in Japanese.  The national phase of WO2014/021205 is EP 2 881 459.  This document therefore serves as an English language translation of the WO document. Paragraph references are to the EP document. 
The instant claims are drawn to a pharmaceutical composition that comprises an amount of a live bacteria strain of species Enterococcus faecium and a pharmaceutically effective excipient, diluent, or carrier; wherein said Enterococcus faecium bacteria strain comprises a polynucleotide sequence that is a 16s rRNA gene sequence with at least 95% sequence identity to SEQ ID NO:2, as determined by a Smith-Waterman homology search algorithm, using an affine gap search with a gap open penalty of 12, a gap extension penalty of 2, and a BLOSUM matrix of 62.
Tategaki et al disclose a pharmaceutical document comprising a live Enterococcus faecium strain comprising a nucleotide sequence of SEQ ID NO:1, which matches the instant SEQ ID NO:2 under the specified conditions at above 95% (see paragraph 009, claims 1-14 and sequence listing).  The bacteria can be lyophilized (see claim 1).  The composition can be for 
Tategaki et al differs from the instant invention in that they do not disclose the composition in an enteric formulation with an enteric coating.
Tategaki et al discuss altering the enteric environment of people and animals by administration of probiotics such as the lactic acid bacteria disclosed (see paragraphs 002-005).
It would have been obvious to one of ordinary skill in the art, at the time of invention, to administer the disclosed composition in an enteric capsule because oral administration in capsules is disclosed and because administration to alter the enteric environment is discussed as desirable. 
One would have had a reasonable expectation of success because the use of enteric coatings to administer compositions to the small intestine is a standard practice in medicine.

Claims 31-41, 43, and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Tategaki et al (WO2014/021205, 2/6/2014) in view of Capsugel product page (Capsugel Belgium NV, 12/26/2012).  The prior art reference is in Japanese.  The national phase of . 
The instant claims are drawn to a pharmaceutical composition that comprises an amount of a live bacteria strain of species Enterococcus faecium and a pharmaceutically effective excipient, diluent, or carrier; wherein said Enterococcus faecium bacteria strain comprises a polynucleotide sequence that is a 16s rRNA gene sequence with at least 95% sequence identity to SEQ ID NO:2, as determined by a Smith-Waterman homology search algorithm, using an affine gap search with a gap open penalty of 12, a gap extension penalty of 2, and a BLOSUM matrix of 62.
Tategaki et al disclose a pharmaceutical document comprising a live Enterococcus faecium strain comprising a nucleotide sequence of SEQ ID NO:1, which matches the instant SEQ ID NO:2 under the specified conditions at above 95% (see paragraph 009, claims 1-14 and sequence listing).  The bacteria can be lyophilized (see claim 1).  The composition can be for oral, injectable, or rectal delivery (see paragraph 0045).  It is noted that rectal administration is a form of enteric administration.  The composition can be in the form of a capsule and the compositions can include further compounds such as oats (see paragraphs 0045 and 0046).  With regard to the limitations of claim 32, as the product disclosed is the same product that is claimed, it would necessarily have the same functional characteristics.  With regard to claims 33-35, these are characteristics of E. faecium and would therefore be inherent in the strain disclosed by Tategaki et al.  
Tategaki et al differs from the instant invention in that they do not disclose that the formulation is a capsule made from a thermogelling material comprising methylcellulose, hydroxymethylcellulose, and hydroxypropylmehtylcellulose.

It would have been obvious to one of ordinary skill in the art, at the time of invention, to administer the disclosed composition in a Vcap capsule because Vcaps are high-quality, high performance HPMC capsules that satisfy a wide variety of lifestyle, cultural and dietary requirements and which are well suited for moisture-sensitive formulations and they have low moisture content, a negligible risk of cross-linking, and an elastic polymer structure that enables robust commercial performance and high machinability.
One would have had a reasonable expectation of success because Tategaki suggest the use of capsules and Vcaps are disclosed to be stable.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645